Citation Nr: 1631566	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for tardive dyskinesia, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to March 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

In his April 2013 substantive appeal, the Veteran requested a Travel Board hearing; he withdrew that request in February 2015 correspondence.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected tardive dyskinesia has been manifested by primarily mild, intermittent movements of the mouth and tongue and hands.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tardive dyskinesia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.27, 4.124a, Diagnostic Code (Code) 8103 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, the Veteran's tardive dyskinesia has not significantly changed and a uniform evaluation is warranted for the period of the appeal (i.e., since receipt of his June 11, 2008 claim for increase).

The RO has evaluated the Veteran's tardive dyskinesia under 38 C.F.R. § 4.124a, Code 8103.  This diagnostic code indicates that the tardive dyskinesia is being evaluated, by analogy, to a convulsive tic.  See 38 C.F.R. §§ 4.20 and 4.27.  Under Code 8103, a convulsive tic warrants a noncompensable rating when mild, a 10 percent rating when moderate and a 30 percent rating when severe.  A note to Code 8103 indicates that the rating depends on frequency, severity, and muscle groups involved.  38 C.F.R. § 4.124a, Code 8103. 

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected tardive dyskinesia. 

VA treatment records note the Veteran's active problems include neuroleptic-induced tardive dyskinesia.  An August 2007 treatment report notes "[s]ome signs of tardive dyskinesia, such as mild cogwheel rigidity bilateral wrists, tongue smacking ... but he says this is much better than it used to be."  A March 2008 treatment report notes that the Veteran presented with "mild involuntary movements on upper extremities and tongue."  

A July 2008 statement from a private PA (physician assistant) notes that the Veteran has "a constant tremor" in both hands as a side effect of his medication.  A May 2009 treatment report notes "TD [tardive dyskinesia] in mouth and hands, rather mild."  

On October 2009 VA neurological disorders examination, the Veteran's motor and sensory examination was normal.  The examiner noted "[i]nvoluntary dyskinesias intermittently involving mouth/jaw, tongue, and both hands" and described the impact of his symptoms on his daily activities as either "mild" or "moderate."  

On November 2012 VA central nervous system diseases examination, the Veteran reported that there were "no new issues" since the October 2009 VA examination.  The examiner noted that the Veteran's symptoms had improved since Prolixin was stopped in 2005 and remained stable; thus, he was not on any treatment.  He had normal strength and deep tendon reflexes.  The Veteran's symptoms were described as "[i]nvoluntary dyskinesias intermittently involving mouth and tongue - subtle back and forth or lateral movements but no lip smacking, and both hands - first two digits bilaterally."  There was no evidence of pouting, puckering, or smacking movements of the lips; retraction of the corners of the mouth; bulging of the cheeks; chewing movements; blepharospasm; tic-like facial movements or increased blink frequency. 

The medical records also show that the Veteran's tardive dyskinesia symptoms were described as "minimal, may be extreme normal" on examination in January 2015 and "mild" in July 2015.

The Board finds that when the frequency, severity, and location of the Veteran's tardive dyskinesia are considered; the criteria for an evaluation in excess of 10 percent have not been met.  VA and private examiners have noted the Veteran's tardive dyskinesia throughout the appeal period.  Although and one examiner, in 2009, indicated some moderate impact on activities (and some mild) and the July 2008 private PA statement notes the Veteran has "a constant tremor", VA examiners have primarily described his symptoms as mild and intermittent.  In addition, the Veteran's symptoms were described as minimal in 2015.  Further, the medical evidence demonstrates that the only muscle groups involved are the tongue, mouth, and hands.  For these reasons, the preponderance of the evidence is against a finding that the Veteran's tardive dyskinesia more nearly approximates the frequency and severity of severe symptoms warranting a higher, 30 percent, rating. 

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms associated with his tardive dyskinesia are more severe than reflected by the current disability rating.  The Board finds that the Veteran is certainly competent to discuss the severity of his symptomatology.  However, he has neither claimed that his tardive dyskinesia symptoms are severe nor provided evidence describing his symptoms as more than moderate at any time during the appeal period.  The Board finds that the clinical findings are more probative than the Veteran's assertions with regard to the severity of his disability.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected tardive dyskinesia.  The disability is manifested by primarily mild, intermittent tremors.  The rating criteria contemplate this impairment; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Most recently, in an October 2015 decision, the RO denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU).  That rating decision is not (yet) on appeal.  Nevertheless, the Board will consider whether the issue of entitlement to TDIU is before the Board as part of the Veteran's claim for an increased rating for his service-connected tardive dyskinesia.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted and the evidence does not show that he is unemployable due solely to his tardive dyskinesia.  The Veteran's TDIU application received by VA in June 2008 notes that he is unable to engage in substantially gainful employment as a result of his service-connected PTSD and tardive dyskinesia.  Further, on November 2012 VA examination, the examiner indicated that the Veteran's tardive dyskinesia would have no impact on his ability to work.  Therefore, the matter of entitlement to a TDIU rating is not raised separately in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, throughout the appeal period, the preponderance of the evidence is against an increased evaluation in excess of 10 percent for tardive dyskinesia.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 10 percent for tardive dyskinesia is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


